EXHIBIT 10.2

SECOND AMENDMENT TO THE HORIZON BANCORP

2005 SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

(Effective as of January 1, 2005)

WHEREAS, Horizon Bancorp (the “Company”) maintains the Horizon Bancorp 2005
Supplemental Executive Retirement Plan (Effective as of January 1, 2005) (the
“Plan”) for the benefit of certain eligible employees of the Company, Horizon
Bank, N.A. and any other affiliated company that adopts the Plan; and

WHEREAS, pursuant to the authority contained in Section 8.1 of the Plan, the
Company has reserved the right to amend the Plan by action of the Board; and

WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the Plan should be amended to (a) clarify that the assets of a grantor trust
used for the Plan may be invested in common stock of the Company (“Company
Stock”); (b) reflect that certain participants in the SERP are not permitted to
receive matching contributions as a result of the Company’s participation in the
United States Treasury’s TARP Capital Purchase Program; and (c) allow for the
deferral of designated awards of restricted stock under the Horizon Bancorp 2003
Omnibus Equity Incentive Plan into the Plan upon vesting of the restricted
stock; and

WHEREAS, allowing participants’ accounts in the Plan to be invested in Company
Stock will more closely align participants’ interests with the Company’s
shareholders; and

WHEREAS, pursuant to the authority contained in Section 8.1 of the Plan, the
Company has reserved the right to amend the Plan by action of the Board;

NOW, THEREFORE, pursuant to the powers reserved to the Board under Section 8.1
of the Plan, and delegated to the undersigned individuals, the Plan is hereby
amended, effective as of January 1, 2010, in the following particulars:

 

  1. By removing the term “Matching Contribution” from the table of definitions
in Section 1.6.

 

  2. By alphabetically adding the following terms to the table of definitions in
Section 1.6.

 

  

“Company Stock

Executive

Omnibus Plan

Restricted Stock

TARP Rules

  

3.3(e)

3.3(e)

3.3(e)

3.3(e)

3.3(e)”

 

  3. By replacing subsection 3.3(a) in its entirety to read as follows:

 

  “(a) Amount of Company Matching Contribution. Subject to subsection 3.3(e),
the Company and its Affiliates may, as determined by the Committee, in its sole
discretion, make ‘Company Matching Contributions’ to Participant Accounts each
Plan Year, in an amount determined by the Committee in its sole discretion.”



--------------------------------------------------------------------------------

  4. By adding a new subsection 3.3(e) to read as follows:

 

  “(e) Notwithstanding the foregoing, the Company will not make any Company
Matching Contributions to a Participant who is one of the five most highly
compensated employees of the Company and Horizon Bank (an ‘Executive’) during
the time period the Company and Horizon Bank are prohibited from paying a
‘bonus’ to an Executive pursuant to Section 111 of the Emergency Economic
Stabilization Act of 2008, as amended by the American Recovery and Reinvestment
Act of 2009 and related guidance issued by the federal government (collectively,
the ‘TARP Rules’).

In lieu of Company Matching Contributions to Executives, the Company will award
shares of restricted stock (‘Restricted Stock’) under the Horizon Bancorp 2003
Omnibus Equity Incentive Plan (the ‘Omnibus Plan’) in an amount equal in value
to the Company Matching Contributions the Executives would have received but for
the TARP Rules. All awards of Restricted Stock in lieu of Company Matching
Contributions will be made in accordance with the TARP Rules. When an award of
Restricted Stock becomes vested pursuant to the terms of the award agreement
between the Executive and the Company, the underlying shares of common stock of
the Company (‘Company Stock’) will automatically be deferred into the
Executives’ Accounts and will be subject to the terms of the Plan.”

 

  5. By adding a new subsection 3.4(c) to read as follows:

 

  “(c) Notwithstanding the foregoing, a Participant who is an Executive is not
permitted to receive a Supplemental Contribution during the time period the TARP
Rules prohibit such a contribution.”

 

  6. By adding a new Section 4.8 to read as follows:

“Section 4.8 Legend on Certificates. The Committee, in its sole discretion, may
require the placement of a legend on certificates to give appropriate notice of
such restrictions. For example, the Committee may determine that some
certificates will bear the following legend:

THE SALE, PLEDGE OR OTHER TRANSFER OF THE SHARES OF STOCK REPRESENTED BY THIS
CERTIFICATE, WHETHER VOLUNTARY, INVOLUNTARY OR BY OPERATION OF LAW, IS SUBJECT
TO CERTAIN RESTRICTIONS ON TRANSFER UNDER FEDERAL AND STATE SECURITIES LAWS.”

 

  7. By adding the following sentence to the end of Section 7.2:

“To the extent permitted by a trust established pursuant to this Section, the
assets of the trust may be invested in Company Stock.”

 

  8. By deleting Section 7.3 in its entirety.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned officers of the Company have caused this
Second Amendment to be executed this 15th day of December, 2009, but effective
as of January 1, 2010.

 

HORIZON BANCORP By:   /s/ Craig m. Dwight  

Craig M. Dwight, President and

Chief Executive Officer

 

ATTEST By:   /s/ Mark E. Secor   Mark E. Secor, Chief Financial Officer